Citation Nr: 9932897	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-45 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the claim for service connection for the cause of the 
veteran's death is well grounded.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had active service from February 1951 to 
September 1952.  He died in October 1995.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  

In a June 1998 Board decision entitlement to special monthly 
death pension based on the need for regular aid and 
attendance or by reason of being housebound was denied.  The 
claim for service connection for the cause of the veteran's 
death was remanded to make an additional search for service 
medical records (which had apparently been destroyed in a 
fire) and to obtain information about post service private 
clinical and copies of the veteran's terminal hospitalization 
report.  

In the June 1998 remand it was noted that in March 1997 the 
appellant had been notified that for a claim reimbursement 
for paid medical expenses she should execute and return VA 
Form 21-8416, Medical Expense Report and that this had been 
done later that month but it did not appear that this claim 
has been adjudicated.  Thus, that matter was referred to the 
RO.  However since the 1998 Board remand it still does not 
appear that the RO has adjudicated this matter and, 
accordingly, the matter is again referred to the RO for 
initial adjudication.  


FINDINGS OF FACT


1.  The veteran had active service from February 1951 to 
September 1952.  

2.  The service medical records are unavailable except for an 
extract from the Office of the Surgeon General which reflects 
that the veteran was treated for pneumonia in April 192.  

3.  The veteran died on October [redacted], 1995, due to 
aspiration pneumonia as result of cancer of the lungs and brain.  
No autopsy was performed.  

4.  At the time of the veteran's death he was not service-
connected for any disability and had no pending claim for 
service connection for any disability.  

5.  The veteran's fatal cancer developed many years after his 
active service.  

6.  As there is no medical evidence or opinion that the 
veteran's inservice episode of pneumonia was in any way 
related to the aspiration pneumonia or cancer shown over four 
decades later. 


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(a) 
(West 1991 & Supp. 1997); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse may be eligible for dependency and 
indemnity compensation (DIC).  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  In Green v. Brown, 10 Vet. App. 111, 115 
(1997) it was held that "under applicable law and 
regulation, DIC may be awarded on four separate bases, each 
of which requires particular evidence.  First, under 38 
U.S.C. § 1310 and 38 C.F.R. § 3.5(a), if death was due to a 
service connection disability which was either the principal 
or a contributing cause of death.  Service connection for the 
cause of a veteran's death is warranted when the evidence 
demonstrates that a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 1991); 38 C.F.R. § 3.312 (1997).  There 
are also three bases under 38 U.S.C.A. § 1318: (1) That the 
veteran was continuously rated totally disabled for 10 or 
more years immediately preceding death (38 U.S.C. 
§ 1318(b)(1)); (2) that the veteran was continuously rated 
totally disabled for 5 or more years immediately preceding 
death if also so rated at the date of discharge (38 U.S.C. 
§ 1318(b)(2)); or (3) that the veteran would have been 
entitled to receive the 100% compensation referred to in (1) 
or (2), above, at the time of his or her death but was not 
receiving it for some reason (38 U.S.C. § 1318(b))."  Here, 
there is no contention that DIC benefits are warranted under 
38 U.S.C. § 1318.  

Under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.5(a) for a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause 
death, and/or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).  

Regardless of adjudication of service-connected disability 
claims prior to the veteran's death, a claim for DIC under 
38 U.S.C.A. § 1310 is treated as a new claim and, thus, it 
must be well grounded.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) and Johnson v. Brown, 8 Vet. App. 423, 426 (1995) 
(citing Zevalkink v. Brown, 6 Vet. App. 483, 491 (1994) and 
38 C.F.R. § 20.1106).  

Thus, the threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim 
with respect to the issue of service connection for the cause 
of the veteran's death.  A well-grounded claim is one which 
is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a particular claim is not well grounded, then the 
appeal fails and there is no duty to assist in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the United States Court of 
Veterans Appeals (Court) held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that "unlike civil actions, [VA] 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  Tirpak, at 611.  
The evidentiary assertions by the appellant must be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

Background

The service medical records are unavailable, having been 
destroyed in a fire, except for an extract from the Office of 
the Surgeon General which reflects that the veteran was 
treated for pneumonia in April 192.  

A death certificate reveals that the veteran died on October 
[redacted], 1995, at the age of 67, and the immediate cause of 
death was aspiration pneumonia due to or as a consequence of 
carcinoma of the lung and brain of one-year duration.  No 
autopsy was performed.  

Although it is not clear when the veteran's fatal cancer 
first developed, there is nothing in the record which 
suggests anything other than that it first developed many 
years after his active service.  

Analysis

While the duty to assist does not attach until after a well 
grounded claim has been submitted, here the case was remanded 
to provide due process since a fire destroyed the service 
medical records.  Indeed, that remand led to the RO having 
obtained an extract from the Office of the Surgeon General 
reflecting treatment of the veteran for pneumonia in April 
1952.  However, although the RO wrote the appellant and 
requested, as instructed in the 1998 Board remand, 
information pertaining to post service treatment of the 
veteran and the execution and return of the necessary 
authorization form to obtain copies of his terminal 
hospitalization records, there was no response from the 
appellant.  

Here, it is alleged that the veteran's pneumonia during 
service contributed the veteran's death by aspiration 
pneumonia due to cancer.  

In this regard, the Board is compelled to point out that the 
appellant's medical causation argument is completely 
unsupported by the objective medical evidence of record.  
Moreover, the appellant's theory regarding causation is 
tantamount to a diagnosis that requires medical knowledge but 
the evidence does not demonstrate the appellant's competency 
to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The Court has stated that, in adjudicating a claim, the Board 
must rely only upon independent medical evidence and not its 
own unsubstantiated medical conclusion.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Such independent medical 
evidence must be competent.  The burden of presenting 
competent medical evidence is not meet by the appellant's 
merely presenting her own lay statements because lay persons 
are not competent to offer medical opinions.  

There is no medical opinion evidence on file as to any 
relationship between the inservice episode of pneumonia and 
the aspiration pneumonia over four decades later.  Rather, 
the death certificate indicates that the aspiration pneumonia 
was due to cancer but there is nothing in the record which 
suggests that the inservice episode of pneumonia was due to 
cancer.  

Because the appellant has not submitted any medical evidence 
supporting her claim that the veteran's death was related to 
service or a service-connected disability, it is concluded 
that she has failed in her duty to submit "evidence" which 
would "justify a belief by a fair and impartial individual," 
that her claim is plausible.  See Tirpak, 2 Vet. App. at 611.  
The Court has held that lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
in Barfield v. Brown, 5 Vet. App. 8, 9 (1993) the Court 
specifically held that "a lay witness [] is not competent to 
opine as to the medical cause of [] death." Barfield, at 9.  

The veteran was not service-connected for the underlying 
cause of his death and the appellant has failed to submit any 
competent credible evidence linking the veteran's service-
connected disability to the cause or production of his death.  
Since there is no competent, credible evidence of medical 
causality or contribution, the claim is not well-grounded.  
Grivois v. Brown, 6 Vet. App. 136 (1994).

Because the claim is not well grounded, there is no 
requirement to resolve any doubt in favor of the appellant 
under 38 U.S.C.A. § 5107(b).  Likewise, the duty to assist 
does not arise until after a well grounded claim has been 
submitted.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that it was not well grounded, 
the Board concludes that this error was harmless.  Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995) (where RO adjudicates 
on the merits there is an advantage, not disadvantage, 
because it presumably has fulfilled the duty to assist under 
38 U.S.C.A. § 5107(a) which otherwise does not attach to 
claims that are not well grounded).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete an application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Board 
finds in this case that the appellant did not put VA on 
notice of the existence of any medical evidence which would 
have made the claim plausible.  Under these circumstances, 
the Board concludes that the RO did not fail to meet 
obligations under 38 U.S.C.A. § 5103(a) in this case.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Specifically, to 
well ground this claim, competent medical evidence of a 
nexus, or connection, between the veteran's inservice 
pneumonia and his fatal aspiration pneumonia due to cancer of 
the lung and brain is necessary.  




ORDER

The claim for service-connection for the cause of the 
veteran's death is denied as not well grounded.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

